           Case 1:20-cv-08929-LGS Document 24 Filed 10/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ------------------------------------------------------------ X
                                                              :
 HANNA ABIGAIL DEUTSCH, et al.,                               :
                                              Plaintiffs, :
                                                              :   20 Civ. 8929 (LGS)
                            -against-                         :
                                                              :        ORDER
 NEW YORK STATE BOARD OF                                      :
 ELECTIONS, et al.,                                           :
                                              Defendants. :
                                                              :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Plaintiffs have moved for a preliminary injunction requiring New York

county boards of election to accept Federal Post Card Applications (“FPCAs”) submitted by

electronic mail on or before October 14, 2020, as well as other relief (Dkt. No. 3). It is hereby

        ORDERED that by October 28, 2020, Plaintiffs shall provide (by filing on ECF as an

attachment(s) to a letter) an evidentiary basis -- pertinent documents and/or a sworn statement

from a person with knowledge -- (i) stating what, if anything, prevented Plaintiffs from emailing

their FPCAs on or before October 9, 2020, and (ii) substantiating any acceptance by New York

county boards of election of FPCAs emailed after October 9, 2020. It is further

        ORDERED that by October 28, 2020, Defendants shall provide (by filing on ECF as an

attachment(s) to a letter) an evidentiary basis to substantiate or dispute any acceptance by New

York county boards of election of FPCAs emailed after October 9, 2020.

Dated: October 27, 2020
       New York, New York
